Citation Nr: 1433660	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing, but the Veteran withdrew that request in writing in August 2010.

In May 2012, February 2013, December 2013, and May 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran is seeking service connection for schizophrenia, the claims file reflects potential diagnoses of other psychiatric disorders.  The Court of Appeals for Veterans Claims has held that a claim of entitlement to service connection for one psychiatric disorder includes any psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Therefore, the Board construes the Veteran's claim for entitlement to service connection for schizophrenia as encompassing all diagnosed psychiatric disorders, and has characterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, as reflected on the title page.


FINDING OF FACT

The Veteran's psychiatric disorder was first diagnosed more than one year following the Veteran's separation from active service and is not shown to be causally or etiologically related to active service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the duty to notify was satisfied by way of the letter sent to the Veteran in June 2008.  This letter addressed all of the notice elements for service connection and was sent prior to the initial unfavorable decision by the RO.  Therefore, the Board finds that VA has fulfilled its duty to notify.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA treatment records, records from the Social Security Administration, and afforded the Veteran a VA examination in March 2014 and obtained a supplemental opinion in June 2014.  The examination report and supplemental opinion included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the March 2014 VA examination and June 2014 opinion, taken together, are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; See also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder.  He claims that his currently diagnosed psychiatric disorder initially manifested during active service, although, as discussed below, there was no evidence of psychiatric disorder until several years following his separation from active military service.  

Initially, the Board acknowledges there is evidence by some providers attributing his symptoms to a traumatic brain injury and the Veteran points to an in-service motor vehicle accident.  The Veteran, however, also made a separate claim for service connection for traumatic brain injury, which the Board denied in May 2012.  As the Veteran did not appeal that decision, the decision is now final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  Thus, this theory of entitlement will not be discussed further in this decision.

The Veteran's service treatment records were reviewed and are indeed devoid of any indication of diagnosis of a psychiatric disorder, or symptoms indicating the initial manifestation of a psychiatric disorder.  The entrance examination in December 1995 is negative for any mental health disability, finding, or symptom such as depression or nervousness.  In May 1997, the Veteran underwent an in-service mental health evaluation requested by his supervisors after he was overheard talking about jumping overboard.  The Veteran was stressed because he had not arranged for enough money for his wife to access.  He denied any suicidal ideation or homicidal ideation and asserted he was kidding about jumping overboard.  There was no noted history of depression or personality change.  The mental health evaluator concluded the Veteran was not at risk for hurting himself.  No psychiatric disorder was diagnosed.  The following year, in a June 1998 questionnaire, the Veteran denied any personal history of mental or emotional illness, depression, or personality change.  In January 2000, the Veteran was treated for complaints of frontal rib pain after being struck head-on in a motor vehicle accident.  There is no mention of a head injury.  In the November 2000 separation examination, the examiner did not find any psychiatric problems and the Veteran did not report any symptoms or treatment for a psychiatric problem.  Moreover, while service personnel records do show some disciplinary problems during service, there is no suggestion of a mental disorder.  In September 1997, he was caught stealing from the Navy Exchange.  He had two unauthorized absences in January 2000 and February 2000, and failure to obey a lawful order in November 2000.  He was found guilty of the unauthorized absences and it was determined that it would be in the best interest of the United States Navy if the Veteran were separated from service.  It was noted that a psychiatric or medical evaluation was not required.  Thus, there is no indication in either the service treatment records or the service personnel records of an in-service incurrence of a psychiatric disorder.  This element, which is required for the establishment of service connection under 38 C.F.R. § 3.303, is not met.

Furthermore, following service, the records first show that the Veteran sought mental health treatment in March 2006, more than five years following his separation from active service.  He reported that he was seeking treatment because he needed to get disability and he claimed experiencing military sexual trauma during a fight while cleaning a bathroom.  He was disheveled and his associations were loose and tangential.  He also reported wanted to get Social Security disability benefits, because he had no money, which caused stress.  He was described by a nurse practioner as focused on obtaining compensation.  

In April 2006, the Veteran again sought mental health treatment, this time asserting that he had posttraumatic stress disorder (PTSD) due to service on an aircraft carrier.  He claimed sleep disturbance and a decrease in appetite, no problems with concentration, but some emotional control problems.  The provider noted the that the Veteran gave memorized answers relating to his symptoms of PTSD and depression, and that the answers did not fit the circumstances or his military or life history.  There was no history of paranoid thinking or hallucinations, but the Veteran displayed selective memory.  The mental health provider did not make an Axis I diagnosis, but made an Axis II diagnosis of personality disorder NOS.  Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  The report indicated that there were no real symptoms of depression or PTSD.  The provider was not sure what the patient's motive was for this particular interview; he gave symptoms but no causality in his life for those symptoms.  He reported wanting appointments for everything in order to obtain benefits.

Treatment notes in January 2008 show that the Veteran's speech had a delusional quality, yet he became defensive whenever mental health or psychiatric problems were mentioned.  Another note that same month noted the Veteran claimed brain damage from the fumes on his ship.  He was also noted to have memory deficits and lacked judgment and insight.  In February 2008, it was noted his answers to questions made no sense and he seemed a little foggy.  Another February 2008 VA treatment record reflects that the Veteran reported having had a brain injury in 2003.  It was noted that the Veteran's responses to answers were disjointed and often incoherent.  That same month, he also complained that he could not get benefits from VA.  He was diagnosed with a substance abuse psychotic disorder at that time.  He was lethargic and had difficulty following questions.  He gave disjointed and unusual responses and was incoherent.  The mental health evaluator stated that malingering must be considered a possibility.  

In March 2008, the Veteran told a VA psychologist that he knew how to get lots of services and does not need to work.  There was again a note suggesting malingering.  The same month, the Veteran was admitted for paranoid and bizarre behavior which he asserted started soon after he returned from the military and worsened over the years.  The Veteran would not answer or seemed hesitant to answer questions.  His thought process, content, judgment, and insight were all poor.  The diagnosis was schizophrenia, paranoid type with "AE" (acute exacerbation) and cannabis abuse.  Thus, the Veteran was initially diagnosed with a psychiatric disorder in March 2008, more than seven years following his separation from service.  At the end of March 2008, the Veteran told one VA provider he needed Social Security disability benefits because he was under stress with no money.  The caregiver noted the Veteran was focused on compensation.  

In March 2008, the Veteran's aunt submitted a statement in support of his claim. She reported that the Veteran had not made any sense since returning from the military.  She placed the onset at five months after he returned.  

An April 2008 discharge report following hospitalization shows that the Veteran was hallucinating, as he reported an inability to sleep due to seeing snakes.  He also told his providers that friends, family, and even strangers were leading the Veteran on the path of sin.  The Veteran also stated people were trying to hurt him although he did not know why.  He reported a military history of being discharged, reenlisting, and then discharged again the same year and he refused to work when they would not relieve him from sea duty.  At one point, the assessment states that the Veteran was sexually assaulted by a male who came up behind him in the military, but later in the same report it was noted that there were no reports of military sexual trauma.  The diagnosis was schizophrenia, paranoid type, and major depressive disorder.  

An April 2008 VA magnetic resonance imaging (MRI) report reflects that the Veteran reported having fallen from a ladder during deployment in Iraq, and hitting his head on a handrail.  He denied losing consciousness at that time, but stated that he had felt dazed.  He also reported being involved in a head-on motor vehicle collision in Virginia in January 2000, hitting his head against the steering wheel, losing consciousness for a few seconds, and being treated at the base hospital.  It was also noted that he had slowed responses to questions.  The brain MRI scan revealed no intracranial abnormality.  

In April 2008, the Veteran asserted that his schizophrenia resulted from a traumatic brain injury while on active duty in January 2000, and that he has PTSD from the Gulf War and military sexual trauma while stationed at Camp Lejeune.  As noted above, however, the service treatment records are without mention of any head injury in service and the Veteran has already been denied service connection for a disability resulting from traumatic brain injury.  

In October 2008, the Social Security Administration found the Veteran was totally disabled effective March 2008.  His symptoms wholly compromised his ability to function independently.  The symptoms were attributed to schizophrenia, paranoid type or other psychotic disorder.  The Board notes the psychiatric evaluator for the Social Security Administration diagnosed chronic PTSD but that was based solely on the Veteran's history, which was not confirmed.  That evaluator noted the Veteran was somewhat schizoid in behavior and the Veteran reported to him that he was discharged from the military for mental problems, which is not evidenced by the service treatment or personnel records.  The Veteran was also diagnosed with a personality disorder NOS with paranoid features.  Again, personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

In March 2009, the Veteran sought a $36,000 loan so he could travel internationally.  He was noted to be delusional as he thought he was important in other countries.  He was paranoid as well because he reported relatives from other countries send him gifts, which his relatives in the United States steal.  

In June 2009, he was evaluated for his claims of a military sexual assault.  He claimed he reported the assault and was told he should just shrug it off.  The Veteran told the evaluator that he was filing a claim for PTSD and asked the evaluator to give him the PTSD diagnosis he needed for the claim.  The evaluator stated the Veteran had some symptoms of PTSD, and that sexual assault might help trigger psychosis, but PTSD was not diagnosed based upon the information available.  

In his substantive appeal filed in June 2010, the Veteran reported initially hearing voices when his ship went to Dubai and he met a spirit being.  

In December 2011, the Veteran was hospitalized for schizophrenia, chronic, undifferentiated type.  He told his providers he was the owner of Dell Computers and a Zionist priest.  The following month, he was hospitalized for multiple delusions and disorganized thinking.  For instance, the Veteran tried to get into the White House, claiming to be the President's son.  He also stated his family members want him to be homeless so he can increase his benefits, which the VA mental health provider noted could have some truth in it.  The diagnosis was undifferentiated schizophrenia.  

In May and June 2012, the Veteran had an apartment but had trouble staying in the apartment due to cleanliness and he also reportedly placed two security cameras in the apartment because he was a celebrity.  

In September 2013, the Veteran, arguing he is competent for purposes of handling VA benefits, stated he is a nuclear aviation ordinance engineer and has a business degree, a PhD in nuclear quantum physics engineering from Stanford, a master's degree in criminal justice, and a doctorate in theology.  

The Veteran underwent a VA examination in March 2014.  At that time, the diagnosis was schizophrenia, undifferentiated type.  Throughout the interview, the Veteran had a formal disturbance of thought characterized by active delusions of grandeur, disorganized thought, persecution, and bizarre behavior which negatively impacted his ability for work, personal relationships, and self-care.  The Veteran was disorganized in his speech and his information was riddled with delusional content making any history and data provided by the Veteran of questionable validity.  For example, at one point, the Veteran stated his father played in the NFL, and later the Veteran said his father was a US Senator.  He also stated he did modeling and got married when he was in junior high.  Asked about any traumatic brain injuries, the Veteran did not mention any accidents involving brain trauma, including the one alleged earlier to have been incurred in service.  Instead, he stated that when he was younger, he was always sent to jail.  He reported getting into a bad fight and having his head knocked on the concrete in jail.  He also asserted he was a pilot in the military and reduced in rank for hot dogging.  There is no evidence that the Veteran served as a pilot in the Navy.  The examiner noted that the Veteran also had a diagnosis of cannabis abuse, but since that was in remission, all current symptoms were due to schizophrenia.  Based on a review of the evidence, the examiner did not find any convincing evidence that any current disability began during or is otherwise related to service.  He highlighted the various notes that the Veteran was seeking treatment at VA solely to get benefits. The Veteran was not able to make a cogent case of symptoms of schizophrenia caused by or exacerbated by service.  The examiner confirmed there was no evidence to support service connection, including the one incident during which he threatened to jump off ship.  

In June 2014, VA obtained a second opinion regarding the Veteran's psychiatric disability and service.  The examiner noted that the Veteran was first diagnosed with schizophrenia paranoid type in March 2008.  Later, he was diagnosed with schizophrenia, undifferentiated, as his symptoms generalized.  In the examiner's opinion, although other diagnoses are of record, the course and symptoms are most consistent with schizophrenia.  The examiner determined that neither the evidence, nor the record supported a diagnosis of a major depressive disorder.  The examiner also noted the Veteran did not endorse or meet the diagnostic criteria for a diagnosis of major depressive disorder in the April 2014 VA examination.  The examiner concluded that the Veteran's schizophrenia symptoms were less likely than not to have begun in service.  The examiner explained that the incident during which the Veteran threatened to jump overboard was related to financial stress and he denied suicidal ideation as he was kidding.  There is no subsequent evidence of mental health issues during his time in the Navy or evidence of a relationship of that isolated incident to his current psychiatric disability.  Additionally, the Veteran was discharged in December of 2000 and the first medical evidence of any psychotic symptoms did not emerge until 2008.  Thus, the examiner did not find any symptoms of psychosis that emerged within one year of discharge.  The examiner agreed with the prior examiner that not only is there a lack of evidence that the Veteran had schizophrenia from service, but there is evidence that the Veteran is seeking financial compensation for his disability.  While the Veteran was examined by VA physicians and other allied health care staff prior to his first acute inpatient admission and diagnosis of schizophrenia in 2008, there is no documented evidence of symptoms of psychosis.  The examiner noted several claims for various benefits that were not supported upon examination such as military sexual trauma and PTSD.  The examiner also concluded that the Veteran's aunt's reported observations of paranoid or bizarre behaviors were not supported by any evidence in Veteran's medical record. 

In sum, although the Veteran's symptoms of schizophrenia do not appear to be feigned or exaggerated, the Veteran has clearly continued in his attempt to connect his mental health symptoms to his military service to obtain service-connected compensation despite multiple examiners and mental health providers being unable to support this contention.  The Veteran's disability claims appear consistently unrelated to his documented service history and are inconsistent across provider narratives.  Furthermore, the Board notes that although the Veteran has suggested the presence of other psychiatric disabilities such as PTSD, the Board finds that the disability picture is most consistent with schizophrenia.  

After a review of the evidence, the Board finds that the Veteran did not have schizophrenia or any other acquired psychiatric disorder in service, chronic symptoms of schizophrenia or any other psychiatric condition in service, or notation of any symptoms of psychosis within one year of his separation from service.  The record does not establish symptoms, complaints, diagnosis, or treatment for any chronic psychiatric disorder until, at the earliest, March 2008.  The May 1997 in-service incident during which he was overheard suggesting that he might jump overboard was documented as an episode related to financial problems, not a chronic mental health condition.  The Board concludes, therefore, that service connection for a psychiatric disorder is not warranted.  There is credible medical evidence of a current diagnosis of schizophrenia, yet the competent and credible medical evidence does not establish that this disorder is causally connected to the Veteran's active service.  Rather, the evidence suggests that the Veteran's psychiatric disability initially manifested more than seven years after service, with no evidence of a causal connection to any event of service.  There is no basis under which service connection is warranted for the Veteran's psychiatric disorder.  38 C.F.R. § 3.303.

Further, the Board recognizes that while psychosis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to psychosis within one year of his discharge from active service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of psychosis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, the Board recognizes the Veteran's belief that he has a current psychiatric disorder related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether his current psychiatric disorder was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Veteran's reports of symptoms and history in this case are inherently incredible.  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Only then if found credible will the Board proceed to the probative value of the evidence and weigh it against all other competent and credible evidence in the record.  If the evidence is not credible, the evidence has no probative value.

Here, the Board finds that the Veteran is not credible.  First, as noted by the VA examiners, the Veteran has consistently attributed his psychiatric disorder to service while making clear that he wants the money from disability benefits.  This pecuniary interest in benefits is one reason the Board does not find him credible.  Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  The same can be said about the statements submitted by relatives that the Veteran started exhibiting symptoms as soon as he came home from service, as they may have been motivated to help the Veteran.

He also has been inconsistent in his statements and testimony as to the onset of schizophrenia.  He asserts he has had symptoms that have been bothering him since service and continued after separation.  He did not, however, report any psychiatric or mental health symptoms at separation.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  He also did not raise the claim for schizophrenia or any other mental health disorder when he first sought service connection for any disability.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Not until he sought treatment and, as noted, also sought benefits, is there any evidence by the Veteran that he has suffered from schizophrenia or its symptoms starting in service including as due to an in-service event such as his assertion of military sexual trauma.  

The Board also notes that the Veteran has proved to be a poor historian and his mental health providers note the Veteran has been vague, contradictory/inconsistent, displayed disorganized thinking, and has formal disturbance of thought characterized by active delusions of grandeur or other delusions, disorganized thought, persecution, and bizarre behavior.  As demonstrated in the instances noted above, the Veteran's disability causes him to be delusional.  While the Board is compassionate toward the limitations imposed by the Veteran's documented schizophrenia, unfortunately the delusional quality tends to prove that the Veteran is not credible in his assertion that his schizophrenia symptoms had their onset in service and have progressively worsened.  In the Board's view, credibility depends upon not only the willingness of someone to tell the truth, but upon his ability to do so.  Here, the Veteran has mental health symptoms that have affected his ability to be truthful.  Thus, the Board finds that the Veteran's lay statements related to the initial onset of his psychiatric disability are incredible, and he, as a lay person is also not competent to render a diagnosis or discuss a complex question such as medical nexus in this case.  The Veteran's lay statements are, therefore, not adequate to establish that the Veteran's schizophrenia is causally connected to his active service.  

In conclusion, the competent evidence does not reveal a nexus between the Veteran's current psychiatric disorder and his active service.  Further, the competent and credible evidence does not indicate that the Veteran had an in-service incurrence of a psychiatric disorder, or treatment for any form of psychosis within the year following his separation.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his disability is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology and his factual assertions have been proven to lack credibility.  As such, service connection must be denied for a psychiatric disorder.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


